Case 1:17-cv-00394-CG-C Document 79 Filed 08/13/20 Page 1 of 2                          PageID #: 2724




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

 JOHN DOE

      Plaintiff,

 v.                                                      CIVIL ACTION NO.: 1:17-CV-00394-CG-C

 THE UNIVERSITY OF SOUTH ALABAMA,
 et. al.,

      Defendants.




                       PLAINTIFF’S EXPERT DISCLOSURES AND
                    NOTICE OF FILING OF EXPERT WRITTEN REPORT



       COMES NOW the Plaintiff, by and through his undersigned counsel, and submits the
following information pursuant to Fed. Rule Civ. P. 26(a)(2)(B)(C):

      1. Dr. Joseph Law, Vocation Rehabilitation expert, whose written report will be served upon
         Defendants today. The substance of his opinions and findings are attached.

      2. Shayria R. Catlin, CRNP:
         Ms. Catlin is expected to testify as to Plaintiff’s medical condition and his August 15, 2016
         visit. She is also expected to testify as to her specific treatment and testing of Plaintiff,
         including office visits at the Mobile County Board of Health. A summary of her opinions
         may be found in the Mobile County Board of Health records, which is attached.

      3. Eric A. McCraney, CRNP:
         Mr. McCraney is expected to testify as to Plaintiff’s medical condition and his August 15,
         2016 visit. He is also expected to testify as to his specific treatment and testing of Plaintiff,
         including office visits at the Mobile County Board of Health. A summary of his opinions
         may be found in the Mobile County Board of Health records, which is attached.


                                                                  Respectfully submitted,

                                                                  /s/ Matt Green
                                                                  Matt Green, Esq. (GRE095 A)

                                                     1
Case 1:17-cv-00394-CG-C Document 79 Filed 08/13/20 Page 2 of 2                  PageID #: 2725




OF COUNSEL:

Matt Green, Esq. (GRE095 A)
The Law Office of Matt Green, LLC
The Pollock-Altmayer House
501 Government Street, Suite 1
Mobile, AL 36602
Ph: (251) 434-8500
Facsimile: (251)408-3265
E-mail: mattgreenlaw@comcast.net




                                CERTIFICATE OF SERVICE

        I hereby certify that on August 13, 2020, the foregoing document was filed with the Clerk
of the Court using the CM/ECF filing system which will send notification of such filing to all
counsel of record.
                                                    /s/ Matt Green




                                               2
